Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
In the communication filed 05/13/2022, the following occurred:  No claims were amended.  
Claims 1-10 were previously cancelled.
Claims 11-32 are allowed.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claims 11-32 are the inclusion of the limitation in the claims, A portable medical information terminal capable of displaying medical information which is personal information of a patient comprising: at least one memory storing (a) the medical information including a plurality of items, (b) a plurality of information concealing levels corresponding to each of the plurality of items included in the medical information, and (c) a program; at least one processor which, by executing the program, functions to: in a case where the medical information is browsed by a user, obtain position information indicating a current position of the portable medical information terminal; and determine whether a display unit displays each of the plurality of items included in the medical information by comparing a plurality of previously set position information corresponding to the plurality of information concealing levels of each of the plurality of items included in the medical information with the position information indicating the current position of the portable medical information terminal.  The prior art does not teach or fairly suggest a combination which results in the specific combination of elements described in the claim language, when combined with the other recited features.  This along with further limitations set forth by the claims render the application allowable over the prior art of record.

The most remarkable prior art of record is as follows:
Veselova:  U.S. Patent Application Publication U.S. 2007/0006316 A1
Nomura:  U.S. Patent Application Publication U.S. 2008/0241806 A1
Mandava:  U.S. Patent Application Publication U.S. 2011/0191862 A1
Oshinome:  U.S. Patent Application Publication U.S. 2011/0298817 A1
Krishnan:  U.S. Patent Application Publication U.S. 2014/0075493 A1
Erickson et al., "Caring for Patients While Respecting Their Privacy: Renewing Our Commitment", May 31, 2005, OJIN: The Online Journal of Issues in Nursing. Vol. 10 No. 2, Manuscript 1, DOI: 10.3912/OJIN.Vol10No02Man01

  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.







Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686